DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 7 September 2022 has been entered and considered. Claims 1, 18, and 21 have been amended. Claims 1-6 and 8-21, all the claims pending in the application, are rejected.

Response to Amendment
In view of the amendments to independent claims 1, 18, and 21, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0165839 to LV et al. (hereinafter “LV”) in view of U.S. Patent Application Publication No. 2017/0323461 to Oeckl et al. (hereinafter “Oeckl”).
As to independent claim 1, LV discloses a tomographic iterative reconstruction method (Abstract and [0022, 0037] discloses that LV is directed to iterative image reconstruction of tomographic images), comprising: acquiring or accessing a set of projection data of a scanned region; iteratively performing a reconstruction operation to reconstruct an image of the region ([0025] discloses scanning a patient to acquire images thereof; [0037-0043] discloses that the images are reconstructed using an iterative method including forward and back projection operations on measurement data from the scan); as part of each reconstruction operation, applying a weight factor to each projection measurement ([0048 and 0073] disclose that the iterative reconstruction includes applying a projection kernel at each iteration, wherein the projection kernel weights a voxel’s contribution to a radiation ray (path) which forms each projection); and displaying or storing the image ([0030] discloses displaying the images).
LV discloses that the contribution of a voxel with a longer intercept of the radiation ray (e.g., voxels 1 and 5 of Fig. 7) may be weighted with a larger kernel value than a voxel with a shorter intercept of the radiation ray (e.g., voxels 3 and 4 of Fig. 7; [0048 and 0073]). 

    PNG
    media_image1.png
    389
    576
    media_image1.png
    Greyscale

Since the length of the intercept of the respective voxels depend both on their respective positions along the ray and the position of the x-ray source (which changes the angle and therefore the intercept length at each voxel), LV implicitly discloses that the kernel values (weights) in the projection kernel vary at different projection measurement positions and at different locations along the path of the radiation ray. However, LV does not expressly disclose these features. That is, LV does not expressly disclose that the respective weight factors are determined based on both a respective projection measurement position and a location along a path of the projection measurement, and wherein the respective weight factors may vary or be different at different projection measurement positions and different locations along the path of the projection measurement such that different weighting may be applied in different regions. 
Oeckl, like LV, is directed to reconstructing an object by performing forward and back projection operations on projection data acquired by x-ray computed tomography examination of the object (Abstract, [0041-0052, 0104]). Oeckl discloses calculating a weighted back-projection at evaluation positions in a reconstruction region Ω of the object f, wherein the respective weighting is based on a first offset a and a second offset e ([0096, 0104]). Oeckl further discloses that the “second offset e is defined by the projection position λ and the particular evaluation position k” ([0104], emphasis added; see also [0051] and Fig. 10 reproduced with annotation below). 
Thus, the weighting for a particular position k2 at projection position λ along a particular back-projection beam B will be different from the weighting of another position k closer or more distant from the particular position k2 along that same particular back-projection beam B (See Fig. 10 reproduced with annotation below). That is, since the second offset e varies by evaluation position k, Oeckl discloses that respective weight factors may vary at different locations along the path of the projection measurement (back-projection beam B), as claimed.
Furthermore, the weighting for the particular position k2 will be different when the projection position λ along circular trajectory ϕ is changed since offset e (distance from the source ϕ(λ) to particular position k2) will be different (See Fig. 10 reproduced with annotation below). That is, since the second offset e varies by projection position λ, Oeckl discloses that the weight factors may vary at different projection measurement positions λ, as claimed. 
Finally, by virtue of having different offsets e1 and e2, the weight applied to position k2 will be different from the weight applied to position k1 which is in a different region than position k2 (See Fig. 10 reproduced with annotation below). That is, Oeckl discloses that the different weighting may be applied in different regions of the target object for reconstruction, as claimed.

    PNG
    media_image2.png
    561
    594
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LV’s projection weights to be determined based on the projection position and the particular evaluation position, as taught by Oeckl, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to allow “the total object [to] be reconstructed precisely” ([0034] of Oeckl). 

As to claim 2, the proposed combination of LV and Oeckl further teaches that the reconstruction operation is based on descent of a cost function ([0048, 0057] of LV discloses that the iterative process decreases a cost function at each iteration until the cost is below a pre-defined value).

As to claim 3, the proposed combination of LV and Oeckl further teaches that each weight factor corresponds to a relative significance of the corresponding sinograms to the image or a sub-region of the image ([0048 and 0073] of LV disclose that the projection kernel weights a voxel’s contribution to a radiation ray (path) which forms each projection, and [0051-0054] of LV discloses that the sections of radiation rays and voxels are determined as those passing through a region of interest; similarly, [0104] of Oeckl discloses that the applied weight is dependent on position k; thus, the different positions in different regions are assigned different weights which convey significance; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 4, the proposed combination of LV and Oeckl further teaches that weight factors are incorporated into a backprojection operation ([0048 and 0073] of LV discloses that the projection kernel is applied in a back projection; [0104] of Oeckl similarly discloses applying the weights in a back projection; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 5, the proposed combination of LV and Oeckl further teaches that the weight factors are determined by applying a pixel-dependent multiplicative factor to a pixel- independent weight ([0051, 0104] of Oeckl disclose that the respective weighting is a quotient raised to the power of two, of a first offset a and a second offset e; Fig. 10 shows that the first offset a is pixel-independent, whereas the second offset e is a pixel-dependent). 

As to claim 6, the proposed combination of LV and Oeckl further teaches that performing one or more numerical optimization techniques, wherein the one or more numerical optimization techniques to monotonically decrease a cost function during each iteration ([0048, 0057] of LV discloses that the iterative process decreases a cost function at each iteration until the cost is below a pre-defined value).

As to claim 8, the proposed combination of LV and Oeckl further teaches performing numerical optimization techniques to improve the speed of convergence and reduce the computational overhead ([0037] of LV discloses that the iterative method may include Ordered Subset Expectation Maximization which is an optimization technique capable of achieving the intended results recited in the claim).

As to claim 9, the proposed combination of LV and Oeckl further teaches that the numerical optimization techniques comprise one or more of ordered subsets, conjugate gradient, preconditioner, Nesterov's optimal gradient iteration, or method of momentum ([0037] discloses that the iterative method may include Ordered Subset Expectation Maximization). 

As to claim 16, the proposed combination of LV and Oeckl further teaches that the weight factors are determined by spatial frequency relationships between the projection-domain and image-domain ([0104] of Oeckl discloses that the weighting is determined by forward projection and back projection between sinogram/frequency and image domains relative to one another).

Independent claim 18 recites an image reconstruction system, comprising: a memory encoding processor-executable routines for iteratively reconstructing an image; a processing component configured to access the memory and execute the processor- executable routines, wherein the routines, when executed by the processing component, cause acts to be performed (Abstract and [0073-0077] of LV discloses that the disclosed algorithm for iterative reconstruction is performed using computer program code containing instructions embodied in memory for execution by a computer having a CPU or GPU) comprising the steps recited in the method of independent claim 1. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 19 recites features nearly identical to those recited in claim 3. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 3.

Independent claim 21 recites one or more non-transitory computer-readable media encoding processor-executable routines, wherein the routines, when executed by a processor, cause acts to be performed (Abstract and [0073-0077] of LV discloses that the disclosed algorithm for iterative reconstruction is performed using computer program code containing instructions embodied in memory for execution by a computer having a CPU or GPU) comprising the steps recited in the method of independent claim 1. Accordingly, claim 21 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LV in view Oeckl and further in view of U.S. Patent Application Publication No. 2006/0072801 to Deman et al. (hereinafter “Deman”).
As to claim 10, the proposed combination of LV and Oeckl does not expressly disclose spatially filtering a weighted backprojection error generated each iteration. However, Deman discloses an iterative reconstruction algorithm ([0016-0017]) similar to that of LV in which a high pass filter is applied to the weighted backprojection error sinogram at each iteration ([0016, 0029-0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of LV and Oeckl to spatially filter the weighted backprojection error at each iteration, as taught by Deman, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve convergence speed ([0038] of Deman).

Claims 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of Oeckl and further in view of U.S. Patent Application Publication No. 2016/0171724 to Nett et al. (hereinafter “Nett”).
As to claim 11, the proposed combination of LV and Oeckl does not expressly disclose that the weight factors are determined based on a pixel-dependent temporal window function. 
Nett, like LV, is directed to utilizing a weighting function in an iterative reconstruction algorithm (Abstract and [0106]). Nett discloses that the weighting function is determined based on a temporal window function that is sub-region (pixel) dependent ([0039-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of LV and Oeckl to determine the weight factors based on a temporal window function that is pixel dependent, as taught by Nett, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to select the optimal image for review ([0004] of Nett). 

As to claim 12, the proposed combination of LV, Oeckl and Nett further teaches that the image is segmented into multiple sub-image regions that are each subject to a different set of temporal windows ([0039-0045, 0053-0061] of Nett discloses multiple sub-regions each having different temporal window width). 

As to claim 13, the proposed combination of LV, Oeckl and Nett further teaches that each temporal window is determined by its first and last view index ([0056] of Nett discloses a first view boundary and a last view boundary that defines each temporal window). 

As to claim 14, the proposed combination of LV, Oeckl and Nett further teaches that the weight factors are determined by a linear combination of basis temporal window functions ([0071-0072] of Nett discloses linear blending of basis image temporal window functions). 

As to claim 15, the proposed combination of LV, Oeckl and Nett further teaches that the backprojection operation at a pixel location skips sinograms that are outside the temporal window function at the respective pixel location ([0016, 0053] of Nett discloses that views outside the temporal window function are weighted zero during reconstruction).

As to claim 17, the proposed combination of LV, Oeckl and Nett further discloses that the weight factors vary with time ([0071-0072] of Nett discloses that a user may shift the temporal window width (at different times), thereby shifting the weighting function). 

Claim 20 recites features nearly identical to those recited in claim 11. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663